Title: To Thomas Jefferson from Maria Hadfield Cosway, 10 July 1822
From: Cosway, Maria Hadfield
To: Jefferson, Thomas


                        My dear friend
                        
                            London
                            10th July 1822
                        
                    I have at last finished all the affairs which have kept me here after the loss of poor Mr Cosway and am returning to the tranquillity, good climate & favorite as well as usefull occupation of my dear College at Lodis. I promised in my last to acquaint you of my destination that I might have the pleasure of hearing from you, little did I expect I should be detaind so long.—In appearance Mr C. passed for being very rich, but in reality was far from it, little had but what depended on the Sale of his valuable & immense Collection & that sold for very little, the times are bad here, all complain for want of money, and it is too natural every one will deprive themselves of the Superfluos, and only in that the Colection Consisted, However, if what I have is not Sufficient for this Country where I am going I shall be Comfortable and at ease. My activity requires some occupation & what I have chosen is a glorious one, & every Circumstance does incourage me to it, particularly its happy Success. I have lost many valuable old friends and at my Age & my sentiments new ones I little care for. Children are growing tender plants, & by planting virtues in their hearts & minds, affection & gratitude reward & console my assiduity & labours, and is a Constant Succession of Satisfaction & enjoiment.—But, as this is about my self; permit me to be anxious about you, & to enquire the state of your health, happy you will ever be, because you know too well in what best happiness Consists, after all it much depends on the choice we make; & in what we make it Consist, and yours must be Successfull.—The whole world is a good lesson, all in trouble, all at work, for what! in constant ambitious Struggles, aiming at impossibility to obtain, & end on a road in the middle of the Seas.—I wish I could see you, or your charming Monticello! Could I drop back some of my years I should be happy to pay you a Visit. I have visited Scotland & have been delighted, the Scenery beautifull & the nation brave;  Constant & faithfull to the Sentiments of their forefathers of whom they inherit the characteristic Virtues. How this nation triffles itself away!—I hope to hear from you, a letter addressed to Lodi via Milan will find your ever obliged & sincerely affte
                        Maria Cosway
                    I beg to be remembered to your daughter. Can you tell me where my brother (George Hadfield) is, & what he is about?